Terral, J.,
delivered the opinion of the court.
Henry Jones sued the Illinois Railroad Company in the sum of $195, damages for the killing of his dog, Tag. The evidence for the plaintiff showed the dog was a valuable one for small game, and was worth $100. The value of the dog is undisputed, and is not controverted. The only witness of Tag’s *973death was Patty Jones, who testified she was at Block’s crossing, within the corporate limits of Water Yalley, when she was stopped from crossing the railroad by a long freight train which was then rapidly passing through the city at the speed of about fifteen miles per hour, when Tag came along and attempted to cross under the passing train somewhere near the middle of the train, and was unfortunately killed. The circuit court gave a peremptory instruction for the defendant.
We incline to the opinion that a dog is property, within the meaning of the statutes of this state upon that subject (Sentell v. Railway Co., 166 U. S., 698; Hanks v. Railway Co., 11 L. R. A., 383; 3 Elliott on Railroads, sec. 1190), and whether the running of the train at a greater speed than six miles per hour was the cause of the killing of the dog, is, we think, a question for the jury. It is in evidence that the dog was killed by the train while running at a greater speed than six miles per hour, and this evidence casts the burden upon the defendant of showing that the running of the train at a greater speed than six miles per hour was not the cause of the killing of the dog.
The judgment of the circuit court is reversed, a/nd the case is remanded for a new trial.